        Case: 3:19-cv-00856-jdp Document #: 118 Filed: 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ASCION, LLC d/b/a REVERIE,

        Plaintiff,
                                                        Case No. 19-cv-856-jdp
   v.

ASHLEY FURNITURE INDUSTRIES, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Ashley Furniture Industries, Inc. against plaintiff Ascion LLC d/b/a Reverie

dismissing this case.




        s/ R. Swanson, Deputy Clerk                            3/16/2021
        Peter Oppeneer, Clerk of Court                            Date
